                 Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 1 of 34

                          tyler J. Bowles & Associates, LLC
                                  consultants in economics and finance
                                            4856 West 100 South
                                           Weston, Idaho 83286

Tyler j. Bowles, Ph.D., CPA, CVA
(435) 512-0707
tyler.bowles@q.com




     October 3, 2019



     Mr. Laurence Stinson
     Stinson Law Group, P.C.
     1421 Rumsey Avenue
     Cody, Wyoming 82414

                Re: Miears v. Sysco

     Dear Mr. Stinson:

     At your request, I have calculated the lost earning capacity suffered by Rodney Miears as a result
     of the incident on June 15, 2015 and his subsequent medical retirement as a highway patrolman
     on August 16, 2018. Table 1 provides a summary of my opinions. The tables, schedules, notes
     and footnotes that follow Table 1 provide the bases for my opinions and the information
     considered in my assessment of lost earning capacity. I also have attached a statement of
     qualifications, curriculum vitae, fee schedule, and four-year testimony history. The curriculum
     vitae includes a list of publications.

     This report may need to be updated as additional information becomes available. If you have
     any questions, please call me.

     Sincerely,



     Tyler J. Bowles, Ph.D., CPA




                                                                                               Exhibit 4
              Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 2 of 34


Table 1.      Summary of Lost Earning Capacity
              Rodney Miears


Description                                             Amount              Reference


 P.V. of Lost Wages and Retirement Benefits
    Scenario A: No Promotions                       $875,596                Table 2A



 P.V. of Lost Wages and Retirement Benefits
    Scenario B: Promotions                                     $1,179,883   Table 2B
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 3 of 34


Table 2A. Lost Wages and Retirement Benefits, Scenario A: No Promotions
          Rodney Miears


       (1)           (2)         (3)          (4)          (5)            (6)           (7)         (8)

                                                                                                Present
                                                                                                 Value
      Year    Cumulative                            Actual and                        Lost      of Lost
 Beginning        No. of      Age at      But-For    Expected          Lost     Retirement    Wages and
 Aug. 17th        Years    Aug. 17th       Wages       Wages        Wages         Benefits     Benefits
  (Note 1)      (Note 2)    (Note 2)     (Note 3)     (Note 4)     (4) - (5)      (Note 5)     (Note 6)


      2018          1.00      31.50      $70,000      $52,012      $17,988        $11,198       $29,187
      2019          2.00      32.50       70,000       52,012       17,988         11,198        29,187
      2020          3.00      33.50       70,000       52,012       17,988         11,198        29,187
      2021          4.00      34.50       70,000       52,012       17,988         11,198        29,187
      2022          5.00      35.50       70,000       52,012       17,988         11,198        29,187
      2023          6.00      36.50       70,000       52,012       17,988         11,198        29,187
      2024          7.00      37.50       70,000       52,012       17,988         11,198        29,187
      2025          8.00      38.50       70,000       52,012       17,988         11,198        29,187
      2026          9.00      39.50       70,000       52,012       17,988         11,198        29,187
      2027         10.00      40.50       70,000       52,012       17,988         11,198        29,187
      2028         11.00      41.50       70,000       52,012       17,988         11,198        29,187
      2029         12.00      42.50       70,000       52,012       17,988         11,198        29,187
      2030         13.00      43.50       70,000       52,012       17,988         11,198        29,187
      2031         14.00      44.50       70,000       52,012       17,988         11,198        29,187
      2032         15.00      45.50       70,000       52,012       17,988         11,198        29,187
      2033         16.00      46.50       70,000       52,012       17,988         11,198        29,187
      2034         17.00      47.50       70,000       52,012       17,988         11,198        29,187
      2035         18.00      48.50       70,000       52,012       17,988         11,198        29,187
      2036         19.00      49.50       70,000       52,012       17,988         11,198        29,187
      2037         20.00      50.50       70,000       52,012       17,988         11,198        29,187
      2038         21.00      51.50       70,000       52,012       17,988         11,198        29,187
      2039         22.00      52.50       70,000       52,012       17,988         11,198        29,187
      2040         23.00      53.50       70,000       52,012       17,988         11,198        29,187
      2041         24.00      54.50       70,000       52,012       17,988         11,198        29,187
      2042         25.00      55.50       70,000       52,012       17,988         11,198        29,187
      2043         26.00      56.50       70,000       52,012       17,988         11,198        29,187
      2044         27.00      57.50       70,000       52,012       17,988         11,198        29,187
      2045         28.00      58.50       70,000       52,012       17,988         11,198        29,187
      2046         29.00      59.50       70,000       52,012       17,988         11,198        29,187
      2047         30.00      60.50       70,000       52,012       17,988         11,198        29,187


                                         Present Value of Total Lost Earning Capacity          $875,596
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 4 of 34


Table 2B.    Lost Wages and Retirement Benefits, Scenario B: Promotions
             Rodney Miears


       (1)            (2)          (3)          (4)          (5)           (6)            (7)          (8)

                                                                                                  Present
                                                                                                   Value
      Year    Cumulative                              Actual and                        Lost      of Lost
 Beginning        No. of        Age at      But-For    Expected           Lost    Retirement    Wages and
 Aug. 17th        Years      Aug. 17th       Wages       Wages         Wages        Benefits     Benefits
  (Note 1)      (Note 2)      (Note 2)     (Note 3)     (Note 4)      (4) - (5)     (Note 5)     (Note 6)


      2018           1.00        31.50     $70,000      $52,012      $17,988        $11,198       $29,187
      2019           2.00        32.50      70,000       52,012       17,988         11,198        29,187
      2020           3.00        33.50      74,811       52,012       22,799         12,449        35,248
      2021           4.00        34.50      74,811       52,012       22,799         12,449        35,248
      2022           5.00        35.50      89,687       63,914       25,773         14,651        40,424
      2023           6.00        36.50      89,687       63,914       25,773         14,651        40,424
      2024           7.00        37.50      89,687       63,914       25,773         14,651        40,424
      2025           8.00        38.50      89,687       63,914       25,773         14,651        40,424
      2026           9.00        39.50      89,687       63,914       25,773         14,651        40,424
      2027          10.00        40.50      89,687       63,914       25,773         14,651        40,424
      2028          11.00        41.50      89,687       63,914       25,773         14,651        40,424
      2029          12.00        42.50      89,687       63,914       25,773         14,651        40,424
      2030          13.00        43.50      89,687       63,914       25,773         14,651        40,424
      2031          14.00        44.50      89,687       63,914       25,773         14,651        40,424
      2032          15.00        45.50      89,687       63,914       25,773         14,651        40,424
      2033          16.00        46.50      89,687       63,914       25,773         14,651        40,424
      2034          17.00        47.50      89,687       63,914       25,773         14,651        40,424
      2035          18.00        48.50      89,687       63,914       25,773         14,651        40,424
      2036          19.00        49.50      89,687       63,914       25,773         14,651        40,424
      2037          20.00        50.50      89,687       63,914       25,773         14,651        40,424
      2038          21.00        51.50      89,687       63,914       25,773         14,651        40,424
      2039          22.00        52.50      89,687       63,914       25,773         14,651        40,424
      2040          23.00        53.50      89,687       63,914       25,773         14,651        40,424
      2041          24.00        54.50      89,687       63,914       25,773         14,651        40,424
      2042          25.00        55.50      89,687       63,914       25,773         14,651        40,424
      2043          26.00        56.50      89,687       63,914       25,773         14,651        40,424
      2044          27.00        57.50      89,687       63,914       25,773         14,651        40,424
      2045          28.00        58.50      89,687       63,914       25,773         14,651        40,424
      2046          29.00        59.50      89,687       63,914       25,773         14,651        40,424
      2047          30.00        60.50      89,687       63,914       25,773         14,651        40,424


                                           Present Value of Total Lost Earning Capacity         $1,179,883
          Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 5 of 34


Schedule 1. State of Wyoming Classification and Pay Structure
            Rodney Miears


         (1)                                            (2)        (3)       (4)       (5)

                                                                      Monthly Pay
  Class Code                                    Class Title       Min       MPP      Max


    PSHP08                       Highway Patrol Trooper II      $4,013    $5,016    $6,019
    PSHP09                       Highway Patrol Trooper III      4,414     5,517     6,620
   PSHM11                        Highway Patrol Lieutenant       5,588     6,985     8,382
    PSPE07        Port of Entry Compliance Review Auditor        3,214     4,018     4,822
         Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 6 of 34



Notes:

1.       Mr. Miears was medically retired from his job as a Highway Patrol Officer on August 16,
         2018.1 The next day, Mr. Miears was hired by the Wyoming Department of
         Transportation as a Port of Entry Compliance Review Auditor (POE Auditor).2 Mr.
         Miears’ new position has lower wages than his previous position as a patrol officer.3
         Therefore, my calculation of lost earnings begins on August 17, 2018.

2.       At the date of the incident, June 15, 2015, Mr. Miears was 28.3 years old.4 At the date of
         his job change, Mr. Miears was 31.5 years old. Mr. Miears completed a two-year
         program at Laramie County Community College, receiving a degree in Law Enforcement
         and Criminal Justice.5 His worklife expectancy from the date of the incident is
         approximately 33 years, while his worklife expectancy from the date of job change is
         approximately 30 years.6 Both worklife expectancies indicate that, if continuously
         employed, Mr. Miears would have worked until approximately August of 2048.7

3.       At the time of his medical retirement, Mr. Miears was earning a base salary of $61,608 as
         a patrol officer.8 He earned additional amounts from on-call and shift differential pay.9


         1
          Plaintiff Rodney Miears’ Answers to Defendant Sysco Mantana, Inc.’s First Interrogatories, April 26,
2019, No. 17. Also, in the preparation of this report I interviewed Mr. Miears by telephone on October 2, 2019
(Interview).
         2
             Id.
         3
             Id. Also see pay stubs for the periods ending December 31, 2017, July 31, 2018, and September 30, 2019.
         4
           Mr. Miears was born February 28, 1987. Plaintiff Rodney Miears’ Answers to Defendant Sysco Mantana,
Inc.’s First Interrogatories, April 26, 2019, p. 2.
         5
             Rodney Miears Deposition, August 28, 2019, pp. 26-27.
         6
          Skoog, Gary R., James A. Ciecka, and Kurt V. Krueger, “The Markov Process Model of Labor Force
Activity: Extended Tables of Central Tendency, Shape, Percentile Points, and Bootstrap Standard Errors” Journal of
Forensic Economics 22(2, 2011):165-229, Table 8. See Appendix A.
         7
          It is noted that a “worklife expectancy” measures the cumulative number of years a person is expected to
be in the workforce, not the continuous number of years until retirement. As such, a worklife expectancy accounts
for periods of the labor force. However, given I use a net discount rate of zero (see Note 5 below) accounting for
Mr. Miears’ worklife expectancy as whole, continuous years until retirement is appropriate.
         8
          Mr. Miears’ July 31, 2018 pay stub shows his base monthly salary at $5,134. ($5,134 x 12 = $61,608).
Also see also Mr. Miears’ December 31, 2017 pay stub and Plaintiff Rodney Miears’ Answers to Defendant Sysco
Mantana, Inc.’s First Interrogatories, April 26, 2019, No. 16.
         9
             Id.

                                                           6
         Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 7 of 34



         His reported wages from the five years prior to his job change all exceeded his base pay,
         as seen in the table below:10

                                            Rodney Miears W-2 Wages
                           2010                2011                2012               2013
                          $46,755            $51,769             $53,352             $62,664

                           2014                2015                2016               2017
                          $64,455            $69,231             $68,446             $71,701

         Over the last three years of working as a patrol officer, his average annual wages were
         approximately $70,000.11 I have estimated future “but-for” wages under two scenarios,
         depending on two alternative assumptions regarding promotions as a patrol officer and a
         POA Auditor.

         In Scenario A, I have assumed that Mr. Miears’ position as a Highway Patrol Trooper II
         would not change, and, thus, his salary would not increase due to promotions.12
         However, Mr. Miears’ reports that is it likely he would have been promoted to a Highway
         Patrol Lieutenant in the future.13 This promotion would come with an increase in salary.14
         Based on this information, I have estimated “but-for” future wages under the assumption
         that Mr. Miears would have experienced promotions and salary increases – Scenario B.
         Under Scenario B, I have assumed that in 2020 Mr. Miears would have moved up the pay
         scale to a Highway Patrol Trooper III and in 2022 he would have been promoted to a
         Lieutenant.15



         10
           Rodney Miears W-2 statements, 2010-2018. Note that reported wages per W-2 statements are lower than
gross wages as the former reflects employee contributions to health insurance. For, example, Mr. Miears’ W-2
wages and gross wages for 2017 are $71,707 and $74,082, respectively. See 2017 W-2 statement and pay stub for
the period ending December 31, 2017.
         11
              Also see pay stubs for the periods ending December 31, 2017, July 31, 2018, and September 30, 2019.
         12
           Mr. Miears stated that his official position at the time of his job change was “Highway Patrol Trooper II”
(Interview).
         13
           Interview. Plaintiff Rodney Miears’ Answers to Defendant Sysco Mantana, Inc.’s First Interrogatories,
April 26, 2019, No. 17.
         14
              Id. See also State of Wyoming Classification and Pay Structure, March 26, 2019.
         15
         Pay scale information regarding these positions is provided in Schedule 1. I have assumed that Mr.
Miears would have earned the MPP salary.

                                                           7
            Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 8 of 34



            As Mr. Miears regularly earned more than his base salary (see discussion above), I have
            assumed that his total wages would continue to outpace his base pay. Mr. Miears’
            average annual wages from 2015 - 2017 were approximately $70,000, which is
            approximately 13 percent higher than his base salary of $61,608.16 Thus, for the years in
            which I assume Mr. Miears would have been working as a Highway Patrol Trooper III, I
            have calculated but-for wages as 13 percent above the MPP rate: $5,517/mo. x 12mos. x
            1.13 = $74,811.17

            For the years in which I assume Mr. Miears would have been working as a Highway
            Patrol Lieutenant, I have calculated but-for wages as 7 percent above the MPP rate:
            $6,985/mo. x 12mos. x 1.07 = $89,687.18

4.          In his new job as a POE Auditor, Mr. Miears’ base pay is $46,740 annually.19 However,
            based on his December 31, 2018 and September 30, 2019 pay stubs, his total wages are
            approximately 7 percent higher than his base pay. Specifically, Mr. Miears’ average
            wages from these two months was $4,104, which is approximately 7 percent above his
            average base salary of $3,848.

            In addition to his new position, Mr. Miears has also worked as a middle school football
            coach and may work as a middle school wrestling coach.20 Working as a football coach,
            Mr. Miears earned $1,763 in 2018. Based on this fact, and the uncertainty regarding
            whether Mr. Miears will work as a wrestling coach, I have assumed that Mr. Miears
            expected future wages will include $2,000 annually from coaching.21

            Based on the above discussion, in Scenario A I have assumed that Mr. Miears’ can expect
            to earn $52,012 (($3,895/mo. x 12mos. x 1.07) + $2,000).22


            16
          Mr. Miears’ December 31, 2018 and July 31, 2018 pay stubs also suggest that Mr. Miears’ total wages
were approximately 13 percent higher than his base pay.
            17
                 See Schedule 1.
            18
            See Schedule 1. I assume 7 percent in this instance as it is possible a Lieutenant does not earn as much
shift differential or overtime pay. In the event information is provided showing Lieutenants total wages are greater
than 7 percent of their base pay, I reserve the right to update my report.
            19
          Plaintiff Rodney Miears’ Answers to Defendant Sysco Mantana, Inc.’s First Interrogatories, April 26,
2019, No. 17. Mr. Miears’ December 31, 2018 pay stub shows his base monthly salary at $3,800. Mr. Miears’
September 30, 2019 pay stub shows his base monthly salary at $3,895. ($3,895 x 12 = $46,740).
            20
                 Mr. Miears Deposition, pp. 155-164. See also Mr. Miear’s 2018 W-2 statement from Park County School
District.
            21
                 Interview.
            22
                 See Schedule 1.

                                                            8
         Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 9 of 34



        In Scenario B, I assume that Mr. Miears will receive a pay increase in 2022. The pay
        increase will move Mr. Miears up the pay scale to earning the maximum base salary for a
        POE Auditor.23 Thus, beginning in 2022, Mr. Miears wages are expected to be $63,914:
        ($4,822/mo. x 12mos. x 1.07) + $2,000.24

5.      Both as a Patrol Officer and a POE Auditor, Mr. Miears is a member of the Wyoming
        Retirement System (WRS) and receives employer contributions to his retirement
        account.25 However, the WRS has special provisions for public safety officers which
        results in significantly higher employer contributions to employee retirement accounts.26
        The following shows the employer contribution to Mr. Miears’ account during periods
        when he was a patrol officer and a POE Auditor:27

        Period                 YTD            Employer WRS              As a % of
        Ending                 Wages           Contribution              Wages           Position

        12/31/17               $74,082            $19,725               26.6             Patrol Officer

        7/31/18                $38,285            $10,120               26.4             Patrol Officer

        9/30/19                $36,737             $5,159               14.1             POE Auditor


        Based on this information, I have assumed that Mr. Miears’ has lost retirement benefits
        equal to the difference between 26 percent of his but-for wages and 14 percent of his POE
        Auditor wages.

6.      Future losses are projected in uninflated dollars. Therefore, the present value of each loss
        has been calculated based on a net discount rate, which is approximately the difference
        between the interest rate on a secure investment (e.g., U.S. Treasury securities28) and the
        growth rate in wages. A net discount rate of zero percent has been used to discount lost


        23
          Plaintiff Rodney Miears’ Answers to Defendant Sysco Mantana, Inc.’s First Interrogatories, April 26,
2019, No. 17. Interview.
        24
             See Schedule 1.
        25
             Interview; W-2 statements; and pay stubs.
        26
          See Wyoming Retirement System, Warden Patrol, and DCI Pension Plan Handbook and Wyoming
Retirement System, Public Employee Pension Plan Handbook Tier I and II (retirement.state.wy.us).
        27
             See pay stubs for the periods ending December 31, 2017, July 31, 2018, and September 30, 2019.
        28
           In Jones & Laughlin Steel Corp. v. Pfeifer (462 U.S. 523), the U.S. Supreme Court provides the rationale
for using the yield on Treasury securities for discounting future damages in personal injury cases.

                                                          9
        Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 10 of 34



        earnings. This net discount rate is consistent with current interest rates and recent and
        expected wages growth rates.29

General Note. Following is a list of material considered in the preparation of this report.:

        1.       Plaintiff Rodney Miears’ Answers to Defendant Sysco Mantana, Inc.’s First
                 Interrogatories, April 26, 2019.
        2.       Rodney Miears Deposition, August 28, 2019.
        3.       Marian Miears Deposition, August 28, 2019.
        4.       Skoog, Gary R., James A. Ciecka, and Kurt V. Krueger, “The Markov Process
                 Model of Labor Force Activity: Extended Tables of Central Tendency, Shape,
                 Percentile Points, and Bootstrap Standard Errors” Journal of Forensic Economics
                 22(2, 2011):165-229.
        5.       Rodney Miears W2s (2010-2018) and Tax Returns (2012-2018), BATES Miears
                 000465-530.
        6.       Rodney Miears Pay Stubs, December 31, 2017, July 31, 2018, December 31,
                 2018, and September 30, 2019.
        7.       Telephone Interview with Rodney Miears, October 2, 2019.
        8.       State of Wyoming Classification and Pay Structure, March 26, 2019.
        9.       Wyoming Retirement System, Warden Patrol, and DCI Pension Plan Handbook
                 and Wyoming Retirement System, Public Employee Pension Plan Handbook Tier
                 I and II (retirement.state.wy.us).
        10.      Jones & Laughlin Steel Corp. v. Pfeifer (462 U.S. 523).
        11.      www.treasury.gov
        12.      Complaint and Jury Demand, December 28, 2018.
        13.      BATES 000531-578.
        14.      Plaintiff Marian Miears’ Answers to Defendant Sysco Mantana, Inc.’s First
                 Interrogatories, April 26, 2019.
        15.      2018 Annual Report of the Boards of Trustees of the Federal Hospital Insurance
                 and Federal Supplemental Medical Insurance Trust Funds.
        16.      data.bls.gov.




        29
           See Daily Treasury Yield Curve Rates (www.treasury.gov); 2018 Annual Report of the Boards of
Trustees of the Federal Hospital Insurance and Federal Supplemental Medical Insurance Trust Funds; and
data.bls.gov. This material is provided in Appendix B.

                                                      10
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 11 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 12 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 13 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 14 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 15 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 16 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 17 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 18 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 19 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 20 of 34
Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 21 of 34
       Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 22 of 34



                                      QUALIFICATIONS

Tyler J. Bowles is a Professor in the Department of Economics and Finance at Utah State
University. From 2008 through 2015, he served as the head of that department. Dr. Bowles
earned a B.S. degree in Economics with a minor in Accounting from Utah State University in
1984, a M.S. degree with a major in Economics from Utah State University in 1986, and a Ph.D.
in Economics with a specialization in Econometrics from the University of North Carolina at
Chapel Hill in 1991. He also is a licensed Certified Public Accountant. Further, in 2015 Dr.
Bowles earned the Graduate Certificate in Rehabilitation Counseling from Utah State University
(see attached).

Dr. Bowles began his professional career in 1989 teaching at a junior college and working for a
regional certified public accounting firm. He has held a faculty position at Utah State University
since 1994. He is an active researcher and has authored several articles that have been published
in the forensic economics journals. His primary teaching responsibility has been in the area of
American economic institutions, including the role of the rule of law. Dr. Bowles has been
providing forensic economic consulting services since 1992 and has testified in courts in Utah,
Idaho, Wyoming, and California.
               Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 23 of 34


                                                   TYLER J. BOWLES

                                                          Professor
                                             Department of Economics and Finance
                                                    Utah State University
                                                      3565 Old Main Hill
                                                    Logan, UT 84322-3565
                                                    Phone: (435) 797-2378

Education

2015     Graduate Certificate – Rehabilitation Counseling, Utah State University, Logan, Utah
1991     Ph.D. – Economics, University of North Carolina-Chapel Hill
         Areas of Concentration: Econometrics and International Economics
         Dissertation Title: The Impacts of Monetary Factors on Commodity Prices and Stocks
1986     M.S. – Economics, Utah State University, Logan, Utah
         Thesis Title: Trade Liberalization: The Impact on Utah’s Dairy and Meat Industries
1984     B.S. – Economics, Utah State University, Logan, Utah
1980     Dairy Herdsmen Certificate, Utah State University, Logan, Utah

Licenses/Certifications

Graduate Certificate – Rehabilitation Counseling
Certified Public Accountant


Honors and Awards

USU, College of Business, Faculty Advisor of the Year (2004/2005)
USU College of Agriculture, Teacher of the Year (2001/2002)
USU Department of Economics, Teacher of the Year (2001/2002)
USU College of Business, Advisor of the Year (2000/2001)
USU Presidential Leadership Council, Professor of the Year (1999/2000)
USU College of Agriculture, Advisor of the Year (1999/2000)
USU College of Business, Advisor of the Year (1998/1999)
USU Department of Economics, Teacher of the Year (1996/97)
USU Mortar Board Professor Award (1996/97)
USU College of Agriculture, Teacher of the Year (1996/97)
USU College of Agriculture, Faculty of the Quarter (Winter 1996)
Graduated cum laude, Phi Kappa Phi, National Dean’s List. Received an Elijah Watt Sells Award for scores on CPA Exam
        (scored in the top 0.20 percent out of 66,900 candidates).

Professional Experience

2007-Present      Professor, Department of Economics and Finance, Utah State University.

2008-2015         Head, Department of Economics and Finance, Utah State University.

1994-Present      Private consulting, litigation support.

2002-2007         Associate Professor, Economics Department, Utah State University.

1994-2006         Owner/operator of irrigated farm and cattle operation in Southeast Idaho.

2000-2002         Assistant Professor, Economics Department, Utah State University.
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 24 of 34


1999-2000         Senior Lecturer, Economic Department, Utah State University.

1994-1998         Lecturer, Economics Department, Utah State University—teach introductory macroeconomics, international
                  economics, and upper division courses agricultural economics.

1992-1994         Adjunct Professor of Economics and Finance, University of Wyoming—intermediate microeconomics and
                  financial markets and institutions.

1991-1994         Economist and Accountant, Porter, Muirhead, Cornia, Howard, CPAs—corporate, individual, partnership,
                  estate and trust tax compliance; audits of government entities; compilation and review of small business
                  financial statements; estimation of damages in personal injury, wrongful death, wrongful discharge,
                  discrimination, and lost profit cases.

1989-1994         Economics Instructor, Casper College and University of Wyoming-Casper College—principles of
                  macroeconomics, principles of microeconomics, money and banking, and introductory accounting; advised
                  students and participated in various faculty committees.

1986-1989         Research Assistant, University of North Carolina at Chapel Hill.

1985-1986         Research Assistant, Utah State University.

Memberships

American Institute of Certified Public Accountants
American Academy of Economic and Financial Experts
National Association of Forensic Economists, Past Board Member

Publications in Refereed Journals

Bowles, Tyler J. “Update to Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The State of
        Utah.” Journal of Forensic Economics 26(2, December 2016):229-234.

Bowles, Tyler J. “Update to Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The State of
        Idaho.” Journal of Forensic Economics 26(2, December 2016):223-228.

Robertson, Daniel, and Tyler J. Bowles. “The Economics of Geographical Ward Boundaries in the LDS Church,” The
        Journal of the Utah Academy of Sciences, Arts, and Letters, 87 (2010) (Published 2011).

Zhou, L., B. Biswas, T. Bowles, and P. Saunders. “Impact of Globalization on Income Distribution Inequality in 60
         Countries,” Global Economy Journal, 11(1, March 2011): 1-32.

Bowles, Tyler J., and Ryan Bosworth. “An Empirical Basis for Allocating Enterprise and Personal Goodwill.” Business
        Valuation Review 29(1, Spring 2010): 4-11.

Drollette, Sarah and Tyler J. Bowles. “The Effect of Math Tutoring on Academic Success in University-level mathematics
          and Statistics Courses.” The Journal of the Utah Academy of Sciences, Arts, and Letters 85 (2009): 145-57.

Bowles, Tyler J. “Employment Discrimination: Distinguishing Between Equitable Remedies and Compensatory Damages.”
        Journal of Legal Economics 15(1, August 2008): 11-20.

Bowles, Tyler J. “Hindsight in Commercial Damages Analysis.” Journal of Legal Economics 14(3, March 2008):1-14.

Bowles, Tyler J. and D. Scott Bosworth. “Online Enrollment and Student Achievement: A Treatment Effects Model.”
        Perspectives on Economic Education Research 5(1, Spring 2009): 15-32.


                                                               2
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 25 of 34



Bowles, Tyler J., Adam McCoy, and Scott Bates. “The Effect of Supplemental Instruction on Timely Graduation.” College
        Student Journal 42(3, September 2008): 853-59.

Bowles, Tyler J. “Damages Under Wrongful Death Statutes: The Relevancy of a Claimant’s Nation of Residency.” Journal
        of Legal Economics 13(3, September 2006):65-74.

Bowles, Tyler J. and W. Cris Lewis. “Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The
        State of Utah.” Journal of Forensic Economics 18(2 and 3, Fall 2005):227-242. (Published July 2006).

Bowles, Tyler J. “Illegal Aliens: Damage Claims for Lost Wages.” Journal of Forensic Economics 17(3, Fall 2004):281-88.
        (Published December 2005).

Bowles, Tyler J., W. Cris Lewis and Gary R. Wells. “Assessing Economic Damages in Personal Injury and Wrongful Death
        Litigation: The State of Idaho.” Journal of Forensic Economics 17(3, Fall 2004):415-27. (Published December
        2005)

Bowles, Tyler J., and W. Cris Lewis. “Valuing a Small Business: Implications of Different Income Tax Models.” Journal of
        Legal Economics 12(3, Winter 2002/03):47-62. (Published January 2005).

Bowles, Tyler J., and W. Cris Lewis. “Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The
        State of Wyoming.” Journal of Forensic Economics 16(1,Winter, 2003):87-99 (Published July 2004).

Lewis, W. Cris, Frank Caliendo, and Tyler J. Bowles. “Measuring Public Safety Retirement Plan Wealth: Implications for
        Assessing Economic Loss.” Journal of Legal Economics 11(2, Fall 2001):61-80. (Published June 2003)

Bowles, Tyler J., and Jason Jones. “The Effect of Supplemental Instruction on Retention: A Bivariate Probit Model.” Journal
        of College Student Retention 5(4, April 2004).

Lewis, W. Cris, Frank Caliendo, and Tyler J. Bowles. “Sources of Error in Estimating the Personal Consumption Offset in
        Retirement.” Journal of Forensic Economics 15(1,Winter, 2002):45-55 (Published July 2003)

Bowles, Tyler J., and Jason Jones. “An Analysis of the Effectiveness of Supplemental Instruction: The Problem of Selection
        Bias and Limited Dependent Variables.” Journal of College Student Retention 5(2, October 2003)

Bowles, Tyler J., and Ryan Bosworth. “Scale Economies in Public Education: Evidence from School Level Data.” Journal
        of Education Finance 28(2, Fall 2002):285-99.

Caliendo, Frank, W. Cris Lewis, and Tyler J. Bowles. “A Simplified Approach for Equitable Distribution of an Award in a
        Wrongful Death Action.” Litigation Economics Review 6(1, Published September 2003):17-21

Bowles, Tyler J., and W. Cris Lewis. “Time-Series Properties of Capitalization Rates.” Litigation Economics Review 5(2,
        Winter 2001):27-31.

Lewis, W. Cris, and Tyler J. Bowles. “The Effect of Income Taxes on Optimal Portfolio Selection.” Journal of Wealth
        Management 4(2, Fall 2001):29-36.

Bowles, Tyler J., and W. Cris Lewis. “A Time-Series Analysis of the Medical Care Price Index: Implications for Appraising
        Economic Losses.” Journal of Forensic Economics 13(3, Fall 2000):245-54.

Bowles, Tyler J., and W. Cris Lewis. “Time-Series Properties of Medical Care Net Discount Rates.” Journal of Legal
        Economics 10(2):1-12 (published Winter 2002).

Lewis, W. Cris, Tyler J. Bowles, and Frank Caliendo. “Savings and Investment Options: Lifetime Consumption and
        Financial Planning.” Journal of Wealth Management 4(1, Summer 2001):44-54.

                                                              3
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 26 of 34



Caliendo, Frank, W. Cris Lewis, and Tyler J. Bowles. “New Findings on Strategic IRA Investing.” Journal of Wealth
        Management 3(4, Spring 2001):49-53

Bowles, Tyler J., and W. Cris Lewis. “Tax Considerations in Valuing Non-Taxable Entities.” Business Valuation Review
        19(4, December 2000):175-85.

Bowles, Tyler J., and W. Cris Lewis. “Unsettled Issues in Measuring Lost Profits.” Journal of Legal Economics 9(3):19-32
        (published December 2000).

Lewis, W. Cris, and Tyler J. Bowles. “A Statistical Analysis of Federal Income Tax Rate Stability Over Time and
        Implications for Valuing Lifetime Earnings.” Journal of Forensic Economics 12(3, Fall 1999):201-14 (published
        May 2000).

Bowles, Tyler J., and W. Cris Lewis. “Prejudgment Interest: Issues and Case Studies.” Litigation Economics Digest 4(2,
        Fall 1999):109-18.

Bowles, Tyler J., and W. Cris Lewis. “The Economics of Ownership Rights in Valuing Minority Interests.” Litigation
        Economics Digest 4(1, Spring 1999):31-8.

Bowles, Tyler J., and W. Cris Lewis. “Tax Returns as the Basis for Lost Profit Appraisals: Possible Adjustments.”
        Litigation Economics Digest 2(2, Summer 1997):112-25.

Lewis, W. Cris, and Tyler J. Bowles. “The Effect of Capital Market Imperfections and Intertemporal Choice on Appraising
        Retirement Contributions.” Journal of Legal Economics 6(3, Winter 1996/1997):55-62.

Lewis, W. Cris, and Tyler J. Bowles. “The Economics of the Litigation Process and the Division of the Settlement Surplus:
        A Game-Theoretic Approach.” Journal of Legal Economics 6(3, Winter 1996/1997):1-10.

Bowles, Tyler J., and W. Cris Lewis. “Taxation of Damage Awards: Current Law and Implications.” Litigation Economics
        Digest 2(1, Fall 1996):73-77.

Lewis, W. Cris, and Tyler J. Bowles. “Alternative Approaches to Tax Adjustments in Appraising Economic Loss.” Journal
        of Legal Economics 6(1, Summer 1996):27-38.

Bowles, Tyler J., and W. Cris Lewis. “A Note on the Credibility of Financial Data Used in Lost Profits Appraisals.”
        Litigation Economics Digest 1(2, Spring 1996):51-6.

Bowles, Tyler J., and W. Cris Lewis. “Estimating Lost Retirement Benefits: Tax Considerations.” Journal of Legal
        Economics 5(3, Winter 1996):59-68.

Bowles, Tyler J. “Wrongful Discharge: The Time Horizon of Future Damages and the Economic Basis for Damages.”
        Journal of Legal Economics 4(1, Spring 1994):75-81.

Bowles, Tyler J. “Employment Litigation: Taxation of Damage Awards.” Journal of Legal Economics 3(1, March
        1993):65-9.

Bowles, Tyler J. “The Effects of Trade Liberalization on the Dairy and Beef Industries of Utah.” Utah Science
        49(1988):115-20.




                                                               4
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 27 of 34


Chapters in Books
Lewis, W. Cris, and Tyler J. Bowles. “A Statistical Analysis of Federal Income Tax Rate Stability Over Time and
        Implications for Valuing Lifetime Earnings.” Journal of Forensic Economics 12(3, Fall 1999):201-13 (published
        May 2000). (Article has been reprinted in Economic Foundations of Injury and Death Damages, edited by Roger T.
        Kaufman (Department of Economics, Smith College), James D. Rodgers (Pennsylvania State University), and Gerald
        D. Martin (California State University, Fresno, and Mack/Barclay, Inc.), Cheltenham, United Kingdom: Edward
        Elgar Publishing Ltd, 2005).
Bowles, Tyler J., and W. Cris Lewis. “Prejudgment Interest: Issues and Case Studies.” Litigation Economics Digest 4(2,
        Fall 1999). (Article has been reprinted in Economic Foundations of Injury and Death Damages, edited by Roger T.
        Kaufman (Department of Economics, Smith College), James D. Rodgers (Pennsylvania State University), and Gerald
        D. Martin (California State University, Fresno, and Mack/Barclay, Inc.), Cheltenham, United Kingdom: Edward
        Elgar Publishing Ltd, 2005).
Lewis, W. Cris, and Tyler J. Bowles. “Alternative Approaches to Tax Adjustments in Appraising Economic Loss.” Journal
        of Legal Economics (6, Spring/Summer 1996):27-38. (Article has been reprinted in Economic Foundations of Injury
        and Death Damages, edited by Roger T. Kaufman (Department of Economics, Smith College), James D. Rodgers
        (Pennsylvania State University), and Gerald D. Martin (California State University, Fresno, and Mack/Barclay, Inc.),
        Cheltenham, United Kingdom: Edward Elgar Publishing Ltd, 2005.)

Other Publications

Bowles, Tyler J. “Corn Prices Rise on the Heels of Government Ethanol Mandates.” Progressive Dairyman 22(4, March
        2008):15.

Lewis, Cris W. “Ethanol Production Increases Risk for Dairy Producers.” Progressive Dairyman 22(1. January 2008):10-11.

Ward, Ruby and Tyler J. Bowles. “Uncle Sam says purchase new tractor.” Utah Farm Bureau News 49(11, Dec. 2003/ Jan.
        2004).

Godfrey, E. Bruce, and Tyler Bowles. “Rollercoaster Income and Taxes: Some Options to Consider.” The Progressive
         Dairyman (February 2002).

Bowles, Tyler J., and D. Scott Jackson. “All in the Family.” Western Farmer-Stockman (April 2001).

Bowles, Tyler J., and E. Bruce Godfrey. “New Territory.” Western Farmer-Stockman (Second, March 2001).

Bowles, Tyler J., and D. Scott Jackson. “Don’t Be a Target.” Western Farmer-Stockman (March 2001).

Bowles, Tyler J. Book Review: Expert Economic Testimony: Reference Guides for Judges and Attorneys. Journal of Legal
        Economics 9(1, Spring/Summer 1999):81-5 (published September 2000).

Bowles, Tyler J., and E. Bruce Godfrey. “Taxing Livestock Sales.” Western Farmer-Stockman 120(10, August 2000):17.

Bowles, Tyler J., and E. Bruce Godfrey. “Selling the Farm: Be Careful with the Principal Residence Exclusion.” Western
        Farmer Stockman (July 2000):34.

Bowles, Tyler J., and E. Bruce Godfrey. “Self-Employment Taxes: Recent Court Cases and Rulings.” Western
        Farmer-Stockman 110(8, June 2000):15.

Bowles, Tyler J., and E. Bruce Godfrey. “Tax Tip: Consider Income Averaging to Cut Taxes.” Western Farmer-Stockman
        120(7, April 2000):16.




                                                              5
            Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 28 of 34


Lewis, W. Cris, and Tyler J. Bowles. The Effect of Income Taxes on Optimal Portfolio Selection. ERI Study Paper 99-08,
        Department of Economics, Utah State University, Logan, Utah, December 1997.

Bowles, Tyler J. “How to Make a Million.” Utah Farmer-Stockman (December 1997).


Presentations

Bowles, Tyler J. The Income Inequality Debate.” Presented at the Northern Utah Estate Planning Group, Logan, Utah,
        December 8, 2015.

Bowles, Tyler J. “The Income Inequality Debate.” Presented at the Utah State University Income Tax School, St. George,
        Utah, December 4, 2015.

Bowles, Tyler J. “Economic Insights.” Presented at the Northern Utah Estate Planning Group, Logan, Utah, December 8,
        2014.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, St. George, Utah,
        December 5, 2014.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, Salt Lake City, Utah,
        November 21, 2014.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, St. George, Utah,
        December 6, 2013.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, Salt Lake City, Utah,
        November 22, 2013.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, St. George, Utah,
        November 30, 2012.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, Salt Lake City, Utah,
        November 16, 2012.

Bowles, Tyler J and T. Boone Bowles “Current Risk Profile in U.S. Agriculture.” Presented at the Annual Meetings of the
        Utah Chapter of the American Society of Farm Managers and Rural Appraisers, Logan, Utah, January 27, 2012.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, St. George, Utah,
        December 2, 2011.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, Salt Lake City, Utah,
        November 18, 2011.

Bowles, Tyler J and T. Boone Bowles “The U.S. Macroeconomy: The Good, Bad, and Ugly.” Presented at the Annual
        Retreat for High Volume Franchisees of Harris Research (Chem-Dry), Garden City, Utah, September 23, 2011.

Bowles, Austin J., and Tyler J. Bowles. “The Temple Recommend: A Solution to the Free-Rider Problem.” Presented at the
        2011 Annual Conference of the Utah Academy of Arts, Sciences and Letters, April 8, 2011, SLC, Utah.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, St. George, Utah,
        December 3, 2010.




                                                             6
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 29 of 34


Bowles, Tyler J. “The Effects of Economic Stagnation in the Context of an Activist Government and a Multiracial Society.”
        Presented at the Annual Tanner Symposium, Utah State University, Logan, Utah, March 26, 2010.

Robertson, Daniel and Tyler J. Bowles. “The Economics of Geographical Ward Boundaries in the LDS Church.” Presented at
        the 2010 Annual Conference of the Utah Academy of Arts, Sciences and Letters, April 29, 2010, St. George, Utah.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, St. George, Utah,
        December 4, 2009.

Bowles, Tyler J. “Economic Update.” Presented at the Utah State University Income Tax School, SLC, Utah, November 20,
        2009.

Bowles, Tyler J., and Ryan Bosworth. “An Empirical Basis for Allocating Enterprise and Personal Goodwill.” Presented at
        the Annual Meetings of the American Academy of Economic and Financial Experts, Las Vegas, Nevada, March 18,
        2009.

Bowles, Tyler J. “Financial Crisis: What Went Wrong”? Utah State University, Jon M. Huntsman School of Business,
        Partners in Business, 39th Annual Finance Seminar, Logan, Utah January 22, 2009.

Bowles, Tyler J. “The Financial Crisis.” Presented at the Utah State University Income Tax School, SLC, Utah, November 21,
        2008.

Bowles, Tyler J. “Damages in Employment Discrimination Cases.” Presented at the Annual Meetings of the Western
        Economic Association International, Honolulu, HI, July 1, 2008.

Bowles, Tyler J. “Personal Injury and Wrongful Death Damages: Current Issues and New Developments.” American Institute
        of Certified Public Accountants, National Conference on Fraud and Litigation Services, Las Vegas, NV, September
        27-29, 2006.

Bowles, Tyler J. “The Use of Hindsight in Commercial Damages Analysis.” Presented at the Annual Meetings of the Western
        Economic Association International, San Diego, CA, June 30, 2006.

Zhou, Lei, Basudeb Biswas, and Tyler J. Bowles. “Globalization and Income Distribution Inequality within Countries.”
        Presented at the Annual Meetings of the Western Economic Association International, San Diego, CA, July 2, 2006.

Bowles, Tyler J., and D. Scott Bosworth. “Online Enrollment in Economics Courses: A Treatment Model.” Presented at the
        Seventh Annual Economics and the Class Room Conference, Jackson Lake Lodge, Grand Teton National Park,
        September 16, 2005.

Bowles, Tyler J. “Illegal Aliens: Claims for Lost Wages.” Presented at the Annual Meetings of the Western Economic
        Association International, San Francisco, CA, July 7-8, 2005.

Bowles, Tyler J. “The Twin Deficits.” Presented at the Utah State University Extension Income Tax School, St George, Utah,
        December 2, 2004

Bowles, Tyler J. “The Twin Deficits.” Presented at the Utah State University Extension Income Tax School, Salt Lake City,
        Utah, November 18, 2004

Bowles, Tyler J., and W. Cris Lewis. “Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The
        State of Wyoming.” Presented at the Annual Meetings of the Western Economic Association International,
        Vancouver, BC, July 1-2, 2004.




                                                              7
            Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 30 of 34


Bowles, Tyler J., and W. Cris Lewis. “Assessing Economic Damages in Personal Injury and Wrongful Death Litigation: The
        State of Utah.” Presented at the Annual Meetings of the Western Economic Association International, Vancouver,
        BC, July 1-2, 2004.

Bowles, Tyler J., W. Cris Lewis, and Gary Wells. “Assessing Economic Damages in Personal Injury and Wrongful Death
        Litigation: The State of Idaho.” Presented at the Annual Meetings of the Western Economic Association
        International, Vancouver, BC, July 1-2, 2004.

Bowles, Tyler J. “Economic Conditions.” Presented at the Utah State University Extension Income Tax School, St George,
        Utah, December 4th, 2003.

Bowles, Tyler J. “Agricultural Tax Issues.” Presented at the Utah State University Extension Income Tax School, Salt Lake
        City, Utah, November 21, 2003.

Bowles, Tyler J., and W. Cris Lewis. “A Comparison of Time Series Forecasting Models.” Presented at the Annual Meetings
        of the Western Economic Association International, Denver, Colorado, July 12, 2003.

Lewis, W. Cris, and Tyler J. Bowles. “The Age-Earnings Profile: Cross-Section and Time-Series Analysis.” Paper presented
        at the Annual Meetings of the Western Economic Association International, Denver, Colorado, July 12, 2003.

Bowles, Tyler J. “Professional Ethics and Social Welfare.” Presented at the Utah State University Extension Income Tax
        School, Salt Lake City, Utah, November 21, 2002.

Bowles, Tyler J., and W. Cris Lewis. “Income Tax Considerations in Applying the Discounted Future Returns Method of
        Valuing a Business.” Presented at the Annual Meetings of the Western Economic Association International, Seattle,
        Washington, July 1-3, 2002.

Lewis, W. Cris, Frank Caliendo, and Tyler J. Bowles. “The Personal Consumption Offset: Adjusting for Consumption in
        Retirement.” Paper presented at the Annual Meetings of the Western Economic Association International, Seattle,
        Washington, July 1-3, 2002.

Bowles, Tyler J., and W. Cris Lewis. “An Econometric Approach to Appraising Goodwill.” Presented at the annual meetings
        of the American Academy of Economic and Financial Experts, April 4, 2002.

Bowles, Tyler J., and Ryan Bosworth. “Farm Household Wealth: Measurement, Structure, and Determinants.” Paper
        presented at the Western Agricultural Economics Association Annual Meetings, Logan, Utah, July 11, 2001.

Bowles, Tyler J., and W. Cris Lewis. “Unit Roots and the Capitalization of Earnings Approach to Business Valuation.”
        Presented at the Western Economic Association International Meetings, San Francisco, California, July 4-8, 2001.

Bowles, Tyler J., and Ryan Bosworth. “Scale Economies in Public Education: Evidence from School Level Data.” Paper
        presented at the 40th Annual Meeting of the Western Regional Science Association, Palm Springs, California,
        February 27, 2001.

Bowles, Tyler J., and W. Cris Lewis. “Tax Considerations in Valuing Non-Taxable Entities.” Paper presented at the Annual
        Meetings of the Allied Social Science Association, New Orleans, Louisiana, January 6, 2001.

Bowles, Tyler J., and W. Cris Lewis. “Unsettled Issues in Measuring Lost Profits.” Paper presented at the 75th Annual
        Conference of the Western Economic Association, Vancouver, B.C., Canada, July 1, 2000.

Lewis, W. Cris, and Tyler J. Bowles. “The Individual Income Tax in Eight Western States: Variation Across States and Over
        Time.” Paper presented at the 39th Annual Meeting of the Western Regional Science Association, Poipu, Hawaii,
        February 27, 2000.


                                                             8
             Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 31 of 34


Bowles, Tyler J. “Retirement Planning Tax Issues.” Presented at the Utah State University Extension Income Tax School, St.
        George, Utah, December 1999.

Lewis, W. Cris, and Tyler J. Bowles. “A Statistical Analysis of Federal Tax Rate Stability Over Time and Implications for
        Valuing Lifetime Net Earnings.” Invited paper presented at the Annual Meetings of the Western Economic
        Association, San Diego, California, July 9, 1999.

Bowles, Tyler J. “Agricultural Tax Issues.” Presented at the Utah State University Extension Income Tax School, St.
        George, Utah, December 1998.

Bowles, Tyler J. “Valuing Minority Interests in Family Limited Partnerships and Family Limited Liability Companies.”
        Invited paper presented at the Annual Meetings of the American Academy of Economic and Financial Experts, Las
        Vegas, Nevada, March 25-28, 1998.

Lewis, W. Cris, and Tyler J. Bowles “The Effects of Capital Market Imperfections and Intertemporal Choice on Appraising
        Retirement Contributions.” Invited paper presented at the Annual Meetings of the American Academy of Economic
        and Financial Experts, Las Vegas, Nevada, April 2–April 4, 1997.

Bowles, Tyler J. “Lost Profits Appraisals: A Note on the Credibility of Underlying Financial Information.” Invited paper
        presented at the Annual Meetings of the American Academy of Economic and Financial Exports, Las Vegas,
        Nevada, March 27–30, 1996.

Bowles, Tyler J. “Estimating Lost Retirement Benefits: Tax Considerations.” Invited paper presented at the Annual
        Meetings of the American Academy of Economic and Financial Exports, Las Vegas, Nevada, March 29–April 1,
        1995.


Professional Service

Past Board Member and Western Vice President of the National Association of Forensic Economics
Director, Utah State University Income Tax School.
Reviewer for Journal of Legal Economics.
Reviewer for Journal of Forensic Economics.
School Board Member, 2001 through 2014




                                                               9
Academic Transcript                                                       Page 1 of 6
         Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 32 of 34




                                                                                     AXXXXXXXX Tyler J. Bowles
Academic Transcript                                                                    Sep 23, 2015 10:51 am

   This is not an official transcript. Courses which are in progress may also be included on this
   transcript.

   USU converted to semesters beginning Fall 1998. Transfer credit has been converted to
   semester credits. The USU articulation is displayed rather than the actual transfer course.

Institution Credit Transcript Totals

Transcript Data
STUDENT INFORMATION

Name :               Tyler J Bowles
Birth Date:          12-SEP
Curriculum Information

Current Program
Non-Degree Program/Masters
Major and Department:         Regional Campuses
                              Distance Ed, Regional
                              Campuses Distance Ed


***Transcript type:ADVS is NOT Official ***


DEGREES AWARDED

Awarded: Certificate/Graduate Degree Date:             Aug 14, 2015
Curriculum Information

Primary Degree
Major:                        Rehabilitation Counseling
                              Attempt Passed Earned GPA  Quality GPA
                              Hours   Hours  Hours Hours Points
Institution:                      31.000      22.000      22.000   17.000    65.03        3.82


Awarded: Master of Science    Degree Date:             Aug 22, 1986
Curriculum Information

Primary Degree
Major:                        Economics
                              Attempt Passed Earned GPA  Quality GPA
                              Hours   Hours  Hours Hours Points
Institution:                      39.334      39.334      39.334   32.001   125.33        3.91




INSTITUTION CREDIT             -Top-

Term: Winter 1985
College:                      University
Major:                        Non Degree prior to Fall 1996
Academic Standing:            Good Standing




https://ssb.banner.usu.edu/zprod/bwskotrn.P_ViewTran                                                   9/23/2015
                  Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 33 of 34




Tyler J. Bowles, Ph.D., CPA (Rule 26 Testimony Disclosure -- Testimony record for past four years)

                                                        Trial (T),
                                                     Deposition (D),
                                                          Trial-
                                                     Deposition (TD),       Location of
                                                       Hearing (H),           Trail or              Date of       Retaining
Case                                                  Arbitration (A)       Deposition           Testimony        Attorney         Jursidiction

Griffeth v. U.S.                                             T           Salt Lake City, UT        1/6/2015        Blake Atkin     U.S. District Court, District of Utah, N. Division
Whitehead v. Wyoming Casing Services                        D                Logan, Utah          2/11/2015     Robert Tiedeken    U.S. District Court, District of Wyoming
Travis Roberts, MD v. Community Health Care Center          TD           Salt Lake City, UT       4/17/2015      Scott Olheiser    Wyoming 7th Judicial District Court
Spratt-Manning v. Ada County Paramedics                     D                Boise, Idaho         5/11/2015    Jason Monteleone    Idaho 4th Judicial District Court
Cooney v. Subaru of Missoula                                H               Missoula, MT          6/10/2015       Ryan Shaffer     Montana Human Rights Bureau
Messling v. Wyoming Rents                                   D                  SLC, UT            6/11/2015     Michael Shickich   Wyoming 7th Judicial District Court
Rossin v. Hymes                                             D                Logan, Utah          8/12/2015       John Henley      Wyoming 7th Judicial District Court
Arentz v. Mills Concrete, LLC                               D                Logan, Utah          8/13/2015     Robert Stepans     Wyoming 9th Judicial District Court
Johnson v. Peterson                                          T           American Fork, UT         1/7/2016         Matt Feller    Utah 4th Judicial District Court
Sanchez v. Spencer et al.                                   D                  SLC, UT            3/31/2016   Christopher Graham   Idaho 4th Judicial District Court
Ball v. Bowers                                               T                 SLC, UT             5/9/2016        Blake Atkin     Utah 3rd Judicial District Court
Emery et al. v. Meridian                                    D                Billings, MT         5/10/2016        Jim Ragain      American Arbitration Assoc.
Garcia v. CRMC et al.                                       D                Logan, Utah          5/24/2016      Sean Scoggins     Wyoming 1st Judicial District Court
Marland v. Asplundh                                         D                Logan, Utah          5/31/2016     Katherine Vento    U.S. District Court, District of Utah
Hales v. Andrus et al.                                      D                  SLC, UT            6/10/2016     Michael Skolnick   Utah 4th Judicial District Court
Emery et al. v. Meridian                                     A            Minneapolis, MN         6/17/2016        David Clark     American Arbitration Assoc.
Asherman v. Lannett                                         D                  SLC, UT            7/26/2016       Bryan Ulmer      Wyoming 5th Judicial District Court
Anderson v. Zimmerman                                        T              Worland, WY            8/5/2016     Christopher King   Wyoming 5th Judicial District Court
Ponce v. Mulberry Transport                                 D                 Logan, UT           8/23/2016      Allen Browning    Idaho 7th Judicial District Court
Stalder v. J.M. Huber                                       D                 Logan, UT           8/25/2016       Clay Jenkins     Wyoming 6th Judicial District Court
Kaptein v. BMC West                                         D                 Logan, UT           9/15/2016         Joel Beck      U.S. District Court, District of Idaho
Hebert v. Sinclair Oil                                      D                 Logan, UT           9/19/2016      Fred Harrison     U.S. District Court, District of Wyoming
Starnes v. CarMax                                            A           Salt Lake City, UT       10/5/2016     Nathan Starnes     Arbitration
Crum v. Theorine                                            D                 Logan, UT           10/7/2016       Clay Fulcher     U.S. District Court, District of Wyoming
Asherman v. Lannett                                          T                Cody, WY           10/18/2016       Bryan Ulmer      Wyoming 5th Judicial District Court
Hebert v. Sinclair Oil                                       T            Cheyenne, WY            1/31/2017      Fred Harrison     U.S. District Court, District of Wyoming
Crum v. Theorine                                             T            Cheyenne, WY             2/1/2017       Clay Fulcher     U.S. District Court, District of Wyoming
Turner v. Green                                             D                 Logan, UT           3/24/2017      Allen Browning    Idaho 7th Judicial District Court
Marchant v. Keetch                                          D                 Logan, UT           4/19/2017       Shaun Peck       Utah 1st Judicial District Court
Gray v. Petco                                               D                 Logan, UT           5/10/2017      Scott Olheiser    U.S. District Court, District of Wyoming
Schou v. Welker                                              T              Jackson, WY           5/17/2017       John Bowers      Wyoming 9th Judicial District Court
Cunningham v. Harmon Transport                               T            Cheyenne, WY             6/9/2017       Scott Stinson    U.S. District Court, District of Wyoming
Hernandez v. Barlow                                         D                  SLC, UT            6/22/2017       James Egan       Utah 3rd Judicial District Court
Donaldson v. Memorial Hospital of Sweetwater Cnty           D                 Logan, UT           9/22/2017     Richard Honaker    Wyoming 3rd Judicial District Court
Johnson v. Johnson                                           T                Logan, UT          10/26/2017      Brad Bearnson     Utah 1st Judicial District Court
Hansen v. Skywest Airlines                                   T            Cheyenne, WY           10/30/2017     Jeffrey Gosman     U.S. District Court, District of Wyoming
McGuirk v. Wetzel                                           D                 Logan, UT           11/6/2017      Scott Olheiser    Wyoming 7th Judicial District Court
Carvill v. RDS Investments                                  D                 Logan, UT           11/8/2017     Charles Barnum     U.S. District Court, District of Wyoming
Steadman v. McManus                                         D                 Logan, UT          12/22/2017        Bret Hanna      Utah 4th Judicial District Court
Beaslin v. Brooks                                           D                 Logan, UT           1/24/2018   James Hasenyager     Utah 3rd Judicial District Court
Ben v. Robinson Waste Services                              D                 Logan, UT           4/20/2018     Stephen Kelson     Utah 2nd Judicial District Court
Locke v. File et al.                                        TD                 SLC, UT            5/29/2018      Allen Browning    U.S. District Court, Southern Dist. of Mississippi
Hyland v. Dixie State Univ. et al.                          D                  SLC, UT            6/15/2018         Darin Goff     U.S. District Court, Dist. Of Utah, Central
Northern Bottling v. Pepsico                                D                  SLC, UT            7/26/2018      James Ragain      U.S. District Court, Dist. of North Dakota
Walling v. Staker Parsons                                   D               Twin Falls, ID         8/9/2018        Kurt Holzer     Idaho 4th Judicial District Court
Bowman v Painter                                             T             Idaho Falls, ID        9/12/2018      Allen Browning    Idaho 7th Judicial District Court
Beck v. E&R Transportation                                  D             Pocatello, Idaho        10/9/2018         Joel Beck      Idaho 6th Judicial District Court
Mortensen v. Nationwide                                      A                 SLC, UT           10/30/2018        Bruce Burt      UIM Arbitration
Westover V. Cundick                                         D                 Logan, UT           11/5/2018        Blake Atkin     Idaho 6th Judicial District Court
Branson v. Rocky Mtn Rod                                     T               Casper, WY           11/6/2018      John Whitaker     Wyoming 7th Judicial District Court
Jeffs v. Lewis                                              D             Pocatello, Idaho        11/9/2018         Joel Beck      Idaho 7th Judicial District Court
Kearney v. EIRMC                                            D              Idaho Falls, ID       12/11/2018       Mike Wheiler     Idaho 7th Judicial District Court
Burnside v. Peterson                                         T                 Rigby, ID           1/9/2019       Jason Wood       Idaho 7th Judicial District Court
Beaslin v. Brooks                                            T                 SLC, UT            1/15/2019   James Hasenyager     Utah 3rd Judicial District Court
Hernandez v. Zollinger                                      D             Pocatello, Idaho        1/31/2019     Kevin Donohoe      Idaho 5th Judicial District Court
Towell v. Lee                                                T              Idaho City, ID         2/8/2019        Gabe Haws       Idaho 4th Judicial District Court
Yu v. Idaho State University                                 T            Pocatello, Idaho        2/28/2019      Ronald Coulter    U.S. District Court, District of Idaho
Secol v. Fall River                                          T            Rexburg, Idaho          3/21/2019        Sam Angell      Idaho 7th Judicial District Court
Layton v. Eagle rock Timber                                  T            Pocatello, Idaho        4/17/2019      Jacob Wessel      U.S. District Court, District of Idaho
Kane v. Aubrey                                               T               Seattle, WA          6/10/2019     Frank Chapman      Superior Court of Washington
        Case 2:18-cv-00225-NDF Document 17-4 Filed 10/03/19 Page 34 of 34



                                           Tyler J. Bowles, Ph.D., CPA
                                  Tyler J. Bowles & Associates, LLC
                                 Consultants in Economics and Finance
                                         4856 West 100 South
                                         Weston, Idaho 83286
                                                   (435) 512-0707



                                                FEE SCHEDULE
                                               Effective July 1, 2018


Plaintiff’s economic loss report in injury, death, and termination cases:1

Preparation of report: Generally $2,250 - $3,750 depending on volume of material to review.

Preparation of updated reports and preparation for depositions and trials: $250 per hour.



Commercial cases and defense work:

Tyler J. Bowles:             $250/hour
Staff:                       $100/hour


Deposition testimony (payment in advance):

$250/hour (two hour minimum)                   Travel costs and time for depositions:
                                                      Logan, Utah                    $0
                                                      SLC or Idaho Falls             $750
                                                      Pocatello, ID                  $600
                                                      Rock Springs, Twin Falls $1,200


Trial testimony:

Wyoming, Utah, and Idaho locations                      $750/per half day plus out-of-pocket costs
Other locations                                                To be arranged



        1
            Time reviewing invoices and creating a table of past medical expenses is billed at a separate rate of $50.00
per hour.
